 

Exhibit 10.11

EMPLOYMENT AGREEMENT

Agreement, made as of this 8th day of August, 2006 (“Effective Date”), between
Crown Media Holdings, Inc., a Delaware corporation, with offices at 12700
Ventura Boulevard, Los Angeles, California 91604 (“Employer”) and Laura Masse
(“Employee”).

WHEREAS, Employer desires to continue to employ Employee as provided herein and
Employee desires to be employed by Employer upon the terms and conditions set
forth:

NOW, THEREFORE, in consideration of the covenants herein contained, the parties
hereto agree as follows:

1.      Employment Duties.

(a)    As of the Effective Date, Employer and Employee agree to terminate any
and all existing agreements between them and agree to extend Employee’s
employment pursuant to the terms of this agreement (“Employment Agreement”). 
Employee agrees to serve as Senior Vice President, Marketing.  Additionally,
Employee agrees to serve in such other capacities and perform responsibilities
as shall be designated from time to time by Employer.  Employee shall use
Employee’s best efforts to promote the interests of Employer and shall devote
Employee’s full business time, energy and skill exclusively to the business and
affairs of Employer during the “Term” (as “Term” is defined in Paragraph 2
below).

(b)    During the course of Employee’s employment hereunder, Employer may create
or utilize subsidiary companies for the production and distribution of
programming or to conduct the other activities and businesses of Employer. 
Employer shall have the right, without additional compensation to Employee, to
loan or make Employee available to any subsidiary of Employer or company in
common ownership with Employer to perform services for any programming, property
or project owned or controlled by Employer or any such entity, provided that
Employee’s services for any such entity shall be consistent with Employee’s
duties hereunder.  Employee further agrees that all the terms of this Employment
Agreement shall be applicable to Employee’s services for each such entity.


--------------------------------------------------------------------------------




 

2.      Term of Employment.  The term of Employee’s employment (“Term”) with
Employer shall commence on the Effective Date and shall end on the second
anniversary of the Effective Date, unless terminated earlier as provided in
Paragraph 8 of this Agreement or extended by mutual agreement of the parties.

3.      Compensation.

(a)    Salary.  As compensation for Employee’s services hereunder, Employer
shall pay to Employee a base salary at the rate of Three Hundred Seventy-Five
Thousand Dollars ($375,000.00) per year.  During the Term and any extensions,
Employer will consider an adjustment of Employee’s base salary on an annual
basis.

(b)    Performance Bonus.  Contingent on employment through each year end; the
end of the Term; or for termination of employment pursuant to paragraph 8(b)
below, following the end of each calendar year during the Term, Employee will be
paid a bonus, to be prorated for partial calendar years within the Term, in an
amount based on achievement of the financial goals set forth in Schedule A,
attached hereto.  Such bonus will be paid to Employee on the date following the
applicable calendar year that Employer designates for payment of bonuses to its
employees in general.

(c)    RSUs.  Employer will award to Employee Restricted Stock Units (“RSUs”) in
an RSU agreement (attached as Schedule B) and pursuant to the terms of and
conditions of the Amended and Restated Crown Media Holdings, Inc. 2000 Long Term
Incentive Plan (attached as Schedule C).  Employee has also been granted RSUs
under prior agreements which are attached hereto as Schedule D (collectively,
with the Schedule B agreement, referred to herein as the “RSU Agreements’).

(d)    Withholding.  All payments of salary shall be made in appropriate
installments to conform with the regular payroll dates for salaried personnel of
Employer.  Employer shall be entitled to deduct from each payment of
compensation amounts required under applicable laws or for participation in any
employee benefit plans.

(e)    Expenses.  During the Term, Employer shall pay or reimburse Employee on
an accountable basis for all reasonable and necessary out-of-pocket expenses for
entertainment, travel, meals, hotel accommodations and other expenditures
incurred by Employee in connection with Employee’s services to Employer in
accordance with Employer’s expense account policies.

 

2


--------------------------------------------------------------------------------




 

(f)              Fringe Benefits.  During the Term, Employee shall be entitled
to receive the following fringe benefits: (i) group medical, dental, life and
disability insurance as per Employer policy, and (ii) any other fringe benefits
on terms that are or may become available generally to comparable employees of
Employer.

4.      Place of Employment; Personal Assistant.  During the Term, Employee
shall be required to perform Employee’s duties at the principal offices of
Employer in both the Los Angeles and New York City areas (or such other location
as may be mutually agreeable to Employer and Employee), with Employee’s primary
office being in New York.  Employee shall undertake reasonable travel required
by Employer in connection with the performance of Employee’s duties hereunder. 
Employee will be provided with the services of an administrative assistant.

5.      Confidentiality, Intellectual Property; Name and Likeness.

(a)    Employee agrees that Employee will not during the Term or thereafter
divulge to anyone (other than Employer and its executives, representatives and
employees who need to know such information or any persons designated by
Employer) any knowledge or information of any type whatsoever designated or
treated as confidential by Employer relating to the business of Employer or any
of its subsidiaries or affiliates, including, without limitation, all types of
trade secrets, business strategies, marketing and distribution plans as well as
concrete proposals, plans, scripts, treatments and formats described in
subparagraph (b) below.  Employee further agrees that Employee will not
disclose, publish or make use of any such knowledge or information of a
confidential nature (other than in the performance of Employee’s duties
hereunder) without the prior written consent of Employer.  This provision does
not apply to information which becomes available publicly without the fault of
Employee or information which Employee discloses in confidence to Employee’s own
privileged representatives or is required to disclose in legal proceedings,
provided Employee gives advance notice to the Executive Vice President, Legal
and Business Affairs and General Counsel of Employer and an opportunity to
Employer to resist such disclosure in legal proceedings.

(b)    During the Term, Employee will disclose to Employer all concrete
proposals, plans, scripts, treatments, and formats invented or developed by
Employee

3


--------------------------------------------------------------------------------




during the Term which relate directly or indirectly to the business of Employer
or any of its subsidiaries or affiliates including, without limitation, any
proposals and plans which may be copyrightable, trademarkable, patentable or
otherwise exploitable.  Employee agrees that all such proposals, plans, scripts,
treatments and formats are and will be the property of Employer.  Employee
further agrees, at Employer’s request, to do whatever is necessary or desirable
to secure for the Employer the rights to said proposals, plans, scripts,
treatments, and formats, whether by copyright, trademark, patent or otherwise
and to assign, transfer and convey the rights thereto to Employer at Employer’s
expense.

(c)    Employer shall have the right in perpetuity to use Employee’s name
reasonably in connection with credits for programming, properties and projects
for which Employee performs any services pursuant to this Agreement.

6.      Employee’s Representations.  Employee represents and warrants that
Employee has the right to enter into this Agreement and is not subject to any
contract, commitment, agreement, arrangement or restriction of any kind which
would prevent Employee from performing Employee’s duties and obligations
hereunder.

7.      Non-Competition; No Raid.

(a)    During the Term, Employee shall not engage directly or indirectly,
whether through self-employment or as an employee, independent contractor,
consultant, partner, shareholder or otherwise, in a business or other endeavor
which materially interferes with any of Employee’s duties or obligations
hereunder or which is directly competitive with the business of the Employer or
its subsidiaries, including but not limited to the production, distribution or
any other exploitation of audiovisual television material (the “Other
Business”).  In the event of a breach of this Paragraph 7(a) by Employee or a
claim by Employee pursuant to this paragraph, both Employer and Employee shall
have all of the remedies available to Employer at law or equity.  In the event
time is of the essence, notwithstanding paragraph 9 below, Employee and Employer
agree that temporary and permanent injunctive relief may be sought by either in
a court of law.

(b)    Employee further agrees that during the Term and for a period of one year
thereafter, Employee will not employ, or attempt to employ or assist anyone else
to employ, any person who is, at the date of termination of Employee’s
employment,

4


--------------------------------------------------------------------------------




 

working as an officer, policymaker or in high-level creative development or
distribution  (including without limitation executive employees) for or
rendering substantially full-time services as Employer.

8.      Termination.

(a)    This Agreement may be terminated and the Term ended on five (5) business
days’ written notice for any one of the following reasons (except (i) in which
case termination shall occur on the date of death):

(i)     The death of Employee;

(ii)    A serious health condition of Employee that incapacitates Employee (as
defined under the Family Medical Leave Act) for a period exceeding an aggregate
of twelve work weeks during any twelve month period of the Term.  For purposes
of counting the aggregate work weeks, days properly designated by Employee as
vacation days shall not be counted.  Notwithstanding any termination pursuant to
this subparagraph, Employee will still be entitled to payment of her salary, or
the applicable portion of her salary, hereunder pursuant to Employer’s “short
term disability” and “long term disability” policies, as if she were still an
employee of Employer;

(iii)   For “cause,” which for purposes of this Agreement shall be defined as:

(A)   The use of drugs and/or alcohol which interfere materially with Employee’s
performance of Employee’s services under this Agreement;

(B)   Employee’s conviction of any act which constitutes a felony under federal,
state or local laws or the law of any foreign country;

(C)   Employee’s persistent and material failure or refusal after written notice
and reasonable opportunity to cure to perform any of Employee’s duties and
responsibilities pursuant to this Agreement; or

(D)   Employee’s dishonesty in non-trivial financial dealings with or on behalf
of Employer, its subsidiaries, affiliates and parent corporation or in
connection with performance of Employee’s duties hereunder;

(E)    Employee’s material breach of any provision of this Agreement except
that, to the extent the breach is reasonably curable, opportunity to cure will
first be given to Employee.

5


--------------------------------------------------------------------------------




(b)    Employer shall also have the right to terminate Employee prior to the
expiration of the Term in addition to pursuant to Paragraph 8(a) above by
providing Employee with written notice.  In the event of a termination pursuant
to this Paragraph 8(b), Employee shall not be entitled to any further
compensation or benefits  except (1) as may be provided under the RSU
Agreements; (2) the greater of twelve (12) months base salary or the remaining
base salary described in Paragraph 3(a) above for the balance of the Term (as
though no termination had occurred) (“Severance Period”), paid in a lump sum and
discounted at “prime” rate’s to present value at the time of payment; (3) vested
ERISA benefits (e.g., 401k plan); (4) benefits that may be required by law
(e.g., COBRA); and (5) prorata bonus through the date Employee’s job duties end
to be paid as provided in paragraph 3(b) above.  Employee shall have no
obligation to seek comparable employment and if Employee does accept other
employment during the Severance Period, there will be no offset by Employer
against the amounts payable under this Paragraph 8(b).  If Employer terminates
Employee under this Paragraph 8(b), Paragraph 7(a) shall not apply from the date
of termination.

(c)    In the event that Employer terminates this Agreement due to any of the
reasons set forth in Paragraph 8(a) above, Employee shall be paid Employee’s
salary through the later of the expiration of the five (5) business days period
referred to in Paragraph 8(a) or the end of the month in which the termination
event occurs, after which Employer’s obligation to pay salary to Employee shall
terminate.  After making the payments provided for in this sub-paragraph (c),
Employer shall have no further obligations to Employee pursuant to this
Agreement, except (1) as may be provided under the RSU Agreements; (2) vested
ERISA benefits; or (3) benefits that may be required by law (e.g., COBRA).

(d)    Upon termination of this Agreement Employee shall promptly return all of
Employer’s records and property to Employer.

(e)    Upon termination of Employee’s employment for any reason, Employee shall
tender Employee’s resignation from the Board of Directors of any of Employer’s
subsidiaries or affiliates on which Employee is serving, and Employer shall
accept such resignation forthwith.

6


--------------------------------------------------------------------------------




 

9.      Arbitration.  Any dispute between the Employee and Employer involving
any provision of this Agreement of employment matter; including any claim of
discrimination under state and federal law, other than an action in court
requesting temporary or permanent injunctive relief as set forth in paragraph 7
above, shall be resolved by arbitration under the employment rules of the
American Arbitration Association and in accordance with applicable law, allowing
all damages and remedies available in a court action.  Such arbitration shall be
conducted in the New York City metropolitan area before one (1) neutral
arbitrator who is a lawyer with expertise in employment law.  Employer shall pay
the expenses of the arbitration and each party shall pay its own legal fees and
expenses.  The arbitrator shall provide a reasoned opinion supporting his/her
conclusion, including detailed findings of fact and conclusions of law.  Such
findings of fact shall be final and binding on the parties, but such conclusions
of law shall be subject to appeal in any court of competent jurisdiction.  The
parties further stipulate that the laws of the state of New York shall apply to
any dispute or action regarding this Agreement.

10.    Indemnification.  Employer will indemnify, defend and hold Employee
harmless to the extent permitted by Paragraph 5.4 of Employer’s LLC “Company
Agreement” for any threatened, pending or completed action, suit or proceeding
against Employee, by reason of the fact that Employee is or was an officer or
employee of Employer, from and against any and all claims, liabilities, losses,
damages, costs or expenses (including attorneys’ fees, judgments, fines and
amounts paid in settlement) (“Losses”) actually and reasonably incurred by
Employee in connection with such action, suit or proceeding, unless such Losses
were incurred as a direct result of Employee’s breach of this Agreement or of
Employer’s Company Agreement or Employee’s gross negligence, bad faith or
willful misconduct.  If Employee receives notice of any claim, assertion or
other commencement of any action or proceeding or becomes aware of any matter
with respect to which Employer is obligated to provide indemnification pursuant
to this paragraph, Employee shall promptly give Employer written notice
thereof.  Employer shall defend, at Employer’s own expense and by Employer’s own
counsel, against any such matter involving the asserted liability of Employee. 
In such event, Employee, Employer and Employer’s counsel shall cooperate in the
compromise of, or

7


--------------------------------------------------------------------------------




 

defense against, any such asserted liability.  Employee may participate in the
defense of such asserted liability at Employee’s own expense.  Employer shall
have the right to compromise any action or suit provided that Employer shall not
effect a settlement of any action or claim for which Employee is indemnified
hereunder without the prior written consent of Employee, which consent shall not
be unreasonably withheld, and such settlement shall include an unconditional
release of Employee for any claim, action, assertion or proceeding covered by
the indemnification hereunder.  If Employer is defending any claim, Employee
shall make available to Employer any books, records or other documents within
Employee’s control that are reasonably necessary or appropriate for such
defense.

11.    Assignment.  This Agreement is a personal contract and, without the prior
written consent of Employer, shall not be assignable by the Employee.  The
rights and obligations of Employer may be assigned and such assignment shall
bind in their entirety the successors and assigns of Employer.  As used in this
Agreement, the term “successor” shall include any person, firm, corporation or
other business entity which at the time, whether by merger, purchase or
otherwise, acquires all of substantially all of the assets or business of
Employer.

12.    Amendment; Captions.  This Agreement contains the entire agreement
between the parties.  It may not be changed orally, but only by agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.  Paragraph headings are for convenience of
reference only and shall not be considered a part of this Agreement.  If any
clause in this Agreement is found to be unenforceable, illegal or contrary to
public policy, the parties agree that this Agreement shall remain in full force
and effect except for such clause.

13.    Prior Agreements.  This Agreement supersedes and terminates all prior
employment agreements between the parties; provided, however, that in the event
of a Change in Control as defined in Schedule C attached hereto, the severance
provided in the Severance Plan (attached as Schedule E) will control for so long
as the Plan is in effect, to the extent it is greater than the severance
provided under this Agreement.  Subject to the foregoing provision, this
Employment Agreement and the schedules

8


--------------------------------------------------------------------------------




 

attached hereto set out the full agreement between the parties concerning
Employee’s employment.

14.    Notices.  Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed effective when delivered in
person or if mailed, by registered or certified mail, return receipt requested,
in which case the notice shall be deemed effective on the date of deposit in the
mails, postage prepaid, addressed to Employee at the address for Employee
appearing in Employer’s records.  Notices to Employer shall be addressed to its
Chief Executive Officer at the address first written above, with a copy to the
Executive Vice President of Legal and Business Affairs, Crown Media Holdings,
Inc., 12700 Ventura Blvd., Studio City, CA  91604.  Either party may change the
address to which notices are to be addressed by notice in writing given to the
other in accordance with the terms hereof.

15.    Periods of Time.  Whenever in this Agreement there is a period of time
specified for the giving of notices or the taking of action, the period shall be
calculated excluding the day on which the giver sends notice and excluding the
day on which action to be taken is actually taken.

16.    Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute one instrument.

IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement as of the day and year first
above written.

CROWN MEDIA HOLDINGS, INC.

 

 

 

By

/s/ Charles Stanford

 

Title

EVP, General Counsel

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Laura Masse

 

 

9


--------------------------------------------------------------------------------